DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Abazar Mireshghi (Reg. 70811) on June 11, 2021.
Please amend claim 1, which were filed May 24, 2021 as follows: 
In claim 1, in line 12, “a second electrode of the capacitor” is changed to ---the second electrode of the capacitor---; in line 13, "adjacent to the data line” is changed to ---adjacent to the current supply line---.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
The present invention is directed to a display apparatus equipped with one of capacitor electrodes overlaps both outer boundary of another data line adjacent to a current supply line; and another of capacitor electrodes overlapping one boundary of another data line adjacent to the current supply line. The claimed invention (claim 1 as representative of the independent claims) recites:
A display device comprising: 
a switching transistor coupled to a scanning line and a data line; 
a driving transistor coupled to the switching transistor; 

a current supply line configured to supply an electric current to the driving transistor; 
a pixel electrode coupled to the driving transistor; and 
an organic light emitting layer on the pixel electrode, 
wherein the first electrode, the second electrode, the current supply line and the pixel electrode overlap each other at a first overlapping portion in a planar view, and 
wherein one of the first electrode and the second electrode of the capacitor overlaps both outer boundaries of another data line disposed adjacent to the current supply line in a planar view, and another one of the first and second electrodes overlaps at least one outer boundary of the another data line in a plan view.

The claimed material as disclosed is detailed and specific. The prior art teach a display device equipped with one of electrodes of a capacitor overlaps both outer boundary of another data line adjacent to a current supply line as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of “one of the first electrode and a second electrode of the capacitor overlaps both outer boundaries of another data line disposed adjacent to the current supply line in a planar view, and another one of the first and second electrodes overlaps at least one outer boundary of the another data line in a plan view” as recited in the claims. The claimed limitations find support in the specification at least on pages 10-15 and Figures 1-3. Applicant has argued these limitations on pages 1-5, of Applicant’s Remarks filed May 24, 2021 which were persuasive.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YAMAZAKI et al (US 2013/0001568 A1) teach to provide a semiconductor device having high operation performance and high reliability. An LDD region 707 overlapping with a gate wiring is arranged in an n-channel TFT 802 forming a driving circuit, and a TFT structure highly resistant to hot carrier injection is achieved. LDD regions 717, 718, 719 and 720 not overlapping with a gate wiring are arranged in an n-channel TFT 804 forming a pixel unit. As a result, a TFT structure having a small OFF current value is achieved. In this instance, an element belonging to the Group 15 of the Periodic Table 
Ikeda et al (US 7122835 B1) teach to provide a semiconductor device of high reliability by arranging TFTs that have appropriate structures in accordance with circuit functions. In a semiconductor device having a driver circuit portion and a pixel portion on the same insulator, gate insulating films of a driver TFT are designed to be thinner than a gate insulating film of a pixel TFT. In the pixel TFT, channel forming regions are formed under a gate electrode, and a separation region is formed between the channel forming regions. At this point, LDD regions have a region that overlaps with the gate electrode and a region that does not.
Kimura (US 7012290 B2) teaches an object of the present invention is to realize a numerical aperture higher than that of a pixel having a conventional construction by using a pixel circuit having a novel construction in an electro-optical device. Therefore, it is utilized that the electric potential of a gate signal line in a row except for an i-th row is set to a constant electric potential in a period except for when a gate signal line (106) in the i-th row is selected. A gate signal line 111 in an (i-1)-th row is also used as an electric current supply line for an EL element (103) controlled by the gate signal line (106) in the i-th row. Thus, wiring number is reduced and high numerical aperture is realized.
Choi (US 6781658 B1) teaches a reflection type liquid crystal display device includes first and second gate lines, first and second data lines intersecting said first and second gate lines, an insulating layer covering said data lines, and a pixel electrode overlapping the first and second data lines in order to increase the aperture ratio. The 
Sano et al (US 6724443 B1) teach a pair of storage capacitor electrodes are extended along a data line to provide storage capacitance along the data line. One of the storage capacitor electrodes is a metal electrode which partially overlaps the data line. Light can thereby be shielded in a region between the data line and a pixel electrode while forming a storage capacitor. The other storage capacitor electrode is positioned so as to avoid overlapping the data line, thereby suppressing coupling between the data line and the other storage capacitor electrode.
Yamada (US 67039920 B1) teaches an active matrix type EL device, a semiconductor layer (intersection protective film F1, F2, F3, F4) is inserted between lines at an intersection of a gate line GL and a data line DL; an intersection of the gate line GL and a power source line VL; an intersection of a storage capacitor line CL and the data line DL; and an intersection of the storage capacitor line CL and the power source line VL for inter-line insulation. No impurities are doped in the regions corresponding to these intersections CR1.about.CR4, to thereby maintain high resistance. The intersection protective films are integrally formed for the intersections CR1 and CR2 and for the intersections CR3 and CR4 and extend over the respective two intersections. With the above-described structure, it is possible to prevent short 
Yamauchi et al (US 6512504 B1) teach an EL display having high operating performance and reliability is provided. LDD regions 15a through 15d of a switching TFT 201 formed in a pixel are formed such that they do not overlap gate electrodes 19a and 19b to provide a structure which is primarily intended for the reduction of an off-current. An LDD region 22 of a current control TFT 202 is formed such that it partially overlaps a gate electrode 35 to provide a structure which is primarily intended for the prevention of hot carrier injection and the reduction of an off-current. Appropriate TFT structures are thus provided depending on required functions to improve operational performance and reliability.
Park et al (US 6429907 B1) teach a liquid crystal display has an increased aperture ratio achieved by an increased area surrounded by the pixel electrode in a pixel area. However, this may result in poor image quality due to the excited interference voltage that is generated by parasitic capacitance created by the overlap of the pixel electrode and the data lines. At different portions of the data lines, the area of overlap between the pixel electrode and the data lines are different. Thus, to eliminate the excited interference voltage and enhance image quality, the thickness of the dielectric member between the pixel electrodes and the data lines is different so that the parasitic capacitance of the parasitic capacitors is about the same.
Koyama et al (US 2002/0021266 A1) teach to provide a self-luminous device capable of clear, multi-gray scale, color display and an electric machine provided with the same. Gray scale display is attained by a time division driving method in which an .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693